--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



LOAN AGREEMENT


TO:                      Nature’s Call Brands, Inc.


DATE:                 October 13, 2009




This document shall confirm our agreement to establish in your favor the
following credit facility, subject to the fulfillment of the terms and
conditions hereinafter set forth.


Borrower:
Nature’s Call Brands, Inc. (hereinafter referred to as the “Borrower”).
 
Lender:
Graeme Renton
4584 Langara Avenue
Vancouver, BC V6R 1C8
(hereinafter referred to as the “Lender”).
 
Type of Credit and Amount:
A loan in the amount of one hundred and fifty thousand U.S. Dollars (US$150,000)
(hereinafter referred to as the “Loan”.
 
Purpose:
To fund ongoing working capital requirements or as otherwise required by the
Borrower.
 
Interest Rate:
Interest calculated at a rate of 5% per annum and compounded monthly (the
“Interest”).
 
Interest Payments:
On October 12 of each year (commencing on October 12, 2011), Lender shall
provide to Borrower a schedule of Interest due and payable in respect of such
fiscal year and Borrower shall pay to Lender all of the Interest due, in
accordance with the provisions hereof, to October 12 of each year by no later
than October 22 of the particular calendar year.
 
Term:
Commencing from the date hereof, this Agreement shall extend until October 12,
2011 but shall be renewable by mutual written agreement on a year-to-year basis
thereafter (with such written agreement dated on or prior to October 12 of each
year).
 
Repayment of Principal:
At any time during the Term, the Borrower shall have the right to repay any and
all amounts outstanding under the Loan, including accrued and unpaid interest,
with no prepayment penalty.
 



Increased Costs, Taxes, etc.:
If due to any change in law, regulations, rules or orders or as a result of
compliance with any guideline or requirement from any authority which is
customary for the Lender to comply with, the Lender incurs or will incur
increased costs or a reduced return on its capital, the Borrower will indemnify
the Lender against such increased costs or reduced return.  All Interest
payments and all Loan repayments shall be made free and clear of any present and
future taxes, withholdings or other deductions.
 
Expenses:
The Borrower agrees to guarantee payment of all reasonable legal and other
direct out of pocket costs of the Lender incurred with respect to the
enforcement of any of its rights hereunder.
 
Evidence of Indebtedness:
Notwithstanding the terms and conditions set forth herein, the Borrower
acknowledges that the actual recording of the amount of any advance or repayment
thereof under the Loan, and Interest, fees, and other amounts due in connection
with the Loan, in the account of the Borrower maintained by the Lender, shall
constitute, in the absence of manifest error, “prima facie” evidence of the
Borrower’s’ indebtedness and liability from time to time under the Loan. The
obligation of the Borrower to pay or repay any indebtedness and liability in
accordance with the Loan shall not be affected by the failure of the Lender to
make such recording. The Borrower hereby undertakes to pay to the Lender in
accordance with the terms and conditions as set out herein.
 
Loan Agreement:
Upon the execution of this Agreement, the parties hereto agree that this
Agreement shall constitute a valid, binding and enforceable loan agreement
between the parties.
 
 
 
 
 
[INTENTIONALLY LEFT BLANK]
 
 




 
1

--------------------------------------------------------------------------------

 



Currency:
All references to and interpretations of currency in this Agreement shall be in
the lawful currency of the United States of America.
Governing Law:
State of Nevada and the laws of United States of America applicable therein.



BY EXECUTING BELOW THE UNDERSIGNED LENDER ACCEPTS ALL OF THE TERMS OF THIS NOTE
AND CONFIRMS TO THE BORROWER THAT THE LENDER MEETS ALL APPLICABLE PROSPECTUS
EXEMPTION REQUIREMENTS AS OF SEPTEMBER 30, 2010.





   
GRAEME RENTON
   
By:
/s/ Graeme Renton
     
Name:
Title:





EXECUTED AND DELIVERED as of the date first above written.



   
NATURE’S CALL BRANDS, INC.
   
By:
/s/ Robbie Manis
     
Name: Robbie Manis
Title: Chief Executive Officer






 
2

--------------------------------------------------------------------------------

 
